Citation Nr: 0312801	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  95-16 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
January 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which 
denied the veteran's claim for service connection for a back 
disability.  The veteran testified at a Travel Board hearing 
held before the undersigned at the RO in March 1998 in 
connection with his appeal.  The Board affirmed the RO's 
decision in July 1998, finding that the claim was not well-
grounded under the law then in effect.  

On appeal to the United States Court of Appeals for Veterans 
Claims (Court), the Court in May 2000 issued an order which 
granted a Joint Motion for Remand and to Stay Further 
Proceedings filed by the appellant (the veteran) and the 
appellee (the Secretary of Veterans Affairs), vacated the 
July 1998 Board decision and remanded the matter to the Board 
for readjudication in accordance with the Joint Motion.  The 
Board remanded the case to the RO in July 2001 for additional 
evidentiary development and readjudication to comply with the 
requirements of the Joint Motion and the newly-enacted 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
effective on November 9, 2000, VCAA, Pub. L. No. 106-475, § 
7, subpart (a), 114 Stat. 2096, 2099 (2000).  Upon completion 
of actions undertaken pursuant to the Board's remand, the RO 
continued its prior denial of service connection for a back 
disorder and returned the case to the Board for further 
review on appeal.  


REMAND

While the case was in remand status at the RO, the veteran, 
in a May 2000 letter, stated that she wanted her "day in 
court."  To clarify whether, through this letter, the 
veteran was expressing a desire to appear at a hearing before 
the Board at the RO or in Washington, D. C., or to appear at 
a videoconferencing hearing, the Board mailed her a letter on 
March 28, 2003, which requested that she indicate her 
preference.  The letter advised that if she did not respond 
within 30 days it would be assumed that she wanted a hearing 
before the Board at the RO and that the case would be 
remanded for such a hearing.  The veteran did not respond to 
the letter.  The file must therefore be returned to the RO so 
that a Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (2002).  

Accordingly, the case is remanded to the RO for the following 
action:  

The RO should schedule the veteran for a 
Travel Board hearing at the RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until she receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



